TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00197-CV




                                  In re Marcus Tyler Sheffield




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION

               Relator Marcus Tyler Sheffield has filed a petition for writ of mandamus

complaining that the trial court has failed to rule on a petition for expunction. Sheffield bears the

burden to present this Court with a record (including but not limited to the expunction petition)

sufficient to demonstrate his right to mandamus relief. See In re Sarkissian, 243 S.W.3d 860,

861 (Tex. App.—Waco 2008, orig. proceeding) (explaining that relator must establish the trial

court has a duty to rule and that the filing was called to the court’s attention); see also Tex. R.

App. P. 52.7(a) (requiring a relator to file a record containing sworn copies “of every document

that is material to [his] claim for relief”). Having reviewed the mandamus petition and the

record provided, we deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Filed: April 20, 2022